Citation Nr: 0629549	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  98-10 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a motor 
vehicle accident, claimed as neck and back injuries and 
lumbar spinal arthritis with numbness of the lower 
extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant his friend, H.N.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In October 1999 and April 2003, the Board remanded the 
veteran's case to the RO for further evidentiary development.

In an August 2004 decision, the Board denied the veteran's 
claim for service connection for residuals of a motor vehicle 
accident, claimed as facial scarring, neck and back injuries, 
and lumbar spinal arthritis with numbness of the lower 
extremities.  At that time, the Board remanded his claim for 
service connection for a skin disorder, claimed as skin 
carcinoma due to exposure to Agent Orange, to the RO for 
additional development.  However, it appears that, to date, 
no further action has been taken on that claim and the matter 
is not yet ready for appellate consideration.  

The veteran appealed the Board's August 2004 decision that 
denied service connection for residuals of a motor vehicle 
accident claimed as neck and back injuries and lumbar spinal 
arthritis with lower extremity numbness to the U.S. Court of 
Appeals for Veterans Claims (CAVC).  In that litigation, a 
Joint Motion for Remand was filed by the veteran and the VA 
General Counsel, averring that remand was required due the 
RO's failure to fully comply with the terms of the Board's 
April 2003 remand regarding obtaining the veteran's in-
service hospitalization records.  The Joint Motion 
specifically noted that the veteran was not pursuing an 
appeal as to that part of the Board's August 2004 decision 
that denied service connection for facial scarring.  In an 
Order of October 2005, the CAVC vacated the Board's decision 
and remanded the matter, pursuant to the parties' Joint 
Motion.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A service record indicates that, in September 1967, the 
veteran was involved in a motor vehicle accident.  According 
to the August 1997 VA examination report, he said that he was 
evaluated at a local hospital and put in cervical traction 
for about two weeks.  The veteran said that he developed mild 
neck and low back pain in approximately 1972.  During his 
August 1998 personal hearing at the RO, the veteran denied 
any post service back injury and reported making 
approximately 90 air assaults in service that could have 
contributed to his back pain.  He testified that after his 
1967 accident, he was initially treated at Baptist Hospital 
and then at Fort Polk.  In 1968 he said he received private 
medical treatment for his back. 

As mentioned above, in its April 2003 Remand, the Board 
expressly noted (as was noted in the October 1999 Remand) 
that, while certain service medical records documented 
treatment for a cervical sprain due to an in-service 
September 1967 motor vehicle accident, the veteran's service 
medical records were incomplete.  The Board also noted that, 
while in June 1997, the National Personnel Records Center 
(NPRC) provided some medical records and investigative 
reports (noting an accident on September 23, 1967), the NPRC 
requested specific information to search for in-service 
hospital treatment records, but it did not appear that the RO 
provided the information.  In its April 2003 remand, the 
Board noted that some service hospital records are kept 
separate and apart from service medical records and must be 
separately requested, but it appeared the RO had not provided 
the requested information to the NPRC to allow the agency to 
search for any in-service-hospital treatment records.  The 
Board directed that the RO directly request NPRC to search 
for any additional service medical records (including, but 
not limited to, any inpatient treatment at "Rapides" 
General Hospital and Baptist General Hospital both in 
Alexandria, Louisiana, and Fort Polk Louisiana Army Hospital, 
for residuals of a motor vehicle accident on or about 
September 1967.

Pursuant to the Joint Motion, the Board finds that another 
remand is necessary in this case.  It has been noted that the 
RO has not complied with the directive from the Board's April 
2003 remand, as noted above.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Here, although the RO sent a November 5, 2003 letter to Fort 
Polk Medical Center requesting records regarding the veteran 
dated in September 1967 and was advised no records were 
available, the RO then requested that the NPRC "conduct a 
search for any addi[t]ional service medical records".  
However, this request failed to specify the facility where 
the veteran was hospitalized and did not specifically request 
"inpatient treatment records" as directed in the Board's 
April 2003 remand.  In its November 20, 2003 response to the 
RO, the NPRC said there were no additional medical records in 
the veteran's file.  The RO undertook no further action 
regarding the veteran's records.  Accordingly, further remand 
is necessary.  See Stegall, supra.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2006) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for 
the award of benefits will be assigned if 
service connection is awarded, and also 
includes an explanation as to the type of 
evidence that is needed to establish both a 
disability rating and an effective date.

2.	The RO should contact the NPRC and 
specifically request any additional 
inpatient treatment records regarding the 
veteran's hospitalization on or about 
September 1967 at Fort Polk Army Hospital.

3.	If any additional service medical records 
showing pertinent treatment (e.g., in-
patient hospitalization records) are 
obtained, the veteran should be scheduled 
for a VA orthopedic examination to 
determine the etiology of any residuals of 
a motor vehicle accident, including neck 
and back injuries and lumbar spinal 
arthritis with numbness of the lower 
extremities.  The claims folder must be 
made available to the examiner prior to the 
examination.  All indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.

a.	If any such residuals of a motor 
vehicle accident, including neck and 
back injuries, and lumbar spinal 
arthritis with numbness of the lower 
extremities, are diagnosed, the 
examiner should be requested to render 
an opinion as to whether it is at 
least as likely as not (i.e., at least 
a 50-50 probability) that any 
currently diagnosed including neck and 
back injuries, and lumbar spinal 
arthritis with numbness of the lower 
extremities was caused by military 
service, including the September 1967 
motor vehicle accident in service, or 
whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

b.	A complete rationale should be given 
for all opinions and conclusions 
expressed.  In rendering an opinion, 
the examiner is particularly requested 
to address the opinions expressed by 
the August 1997 VA examiner (to the 
effect that the veteran's degenerative 
joint disease of the cervical and 
lumbar spines was at least as likely 
as not aggravated by his motor vehicle 
accident injury); the June 200 VA 
examiner (that to a reasonable degree 
of medical certainty, the veteran's 
chronic residuals of degenerative disc 
disease of the cervical and lumbar 
spines with bilateral radiculitis were 
not related to his in-service motor 
vehicle accident, and were a result of 
natural aging); and the VA examiner in 
August 2003 and February 2004 (to the 
effect that the veteran's chronic 
residuals of degenerative disc disease 
of the cervical, thoracic, and lumbar 
spines with bilateral leg radiculitis 
were most likely not related to the 
injury in the 1967 motor vehicle 
accident).  The claims files must be 
made available to the examiner for 
review in conjunction with the 
examination, and the examination 
report is to reflect whether such a 
review of the claims file was made.

i.	NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

4.	Thereafter, the RO should readjudicate the 
appellant's claim for entitlement to 
service connection residuals of a motor 
vehicle accident, claimed as neck and back 
injuries and lumbar spinal arthritis with 
numbness of the lower extremities.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the March 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


